Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION

Status of the Application 

1.	The following is a Final Office Action in response to communication received on 6/7/2022. Claims 21-36 and 38-40 have been examined in this application
Response to Amendments 
2.	Applicant’s amendments to claims 21-22, 24, 27-29, 31-32, and 38-40 are acknowledged.  Applicant’s cancellation of claim 37 is acknowledged.
Subject Matter Overcoming the Prior Art of Record
3.	As detailed in the Office Action below, the Examiner has not applied a prior art rejection to the pending claims however the claims have been rejected under other grounds as detailed in the Office Action below. 
 Response to Arguments
4.	Based on Applicant’s amendments and response in remarks all previous 112 rejections and prior art rejections have been withdrawn except for the 112 second/b rejection with respect to claim 29.
5.	 On Remarks pages 6-7 Applicant makes arguments regarding the 101 rejection in view of Applicant’s updated claim 21.  The Examiner notes that the Examiner has updated the 101 rejection to reflect Applicant’s amendments.  Particularly the Examiner has updated the abstract idea to providing targeted time sensitive deals to users that vary in cost based on constraints or attributes known or determined about the user. 
	On remarks page 7 Applicant argues “In particular, in addition to the recitation that the deal manager system communicates to and from the at least one deal presenter through the network, Applicant's claims, as amended, now recite that the at least one deal presenter system obtains a current fare fee of the FHV and that the deal presenter then modifies a cost of the deal based at least in part on a current fare of the occupant of the FHV and that deal with the modified cost is presented to the occupant on a display.”  The Examiner has carefully considered Applicant’s arguments however, the Examiner respectfully disagrees.  The limitations argued by Applicant are all limitations that could reasonably and practically be performed by a human operator.  For example a human operator could receive a deal, modify the constraints of the deal based on a fare or trip cost, provide that information to a user, receive a user’s acceptance and payment, and provide notification of acceptance of payment to an interested party.  The fact that these limitations that can reasonably and practically performed by a human operator are instead performed by a machine or machines merely recite limitations not indicative of a practical application or significantly more as detailed in the updated 101 rejection below. 
	Therefore the Examiner respectfully disagrees with this argument. 
	On Remarks page 7 Applicant argues “Claim 21 further recites that
the deal presenter can accept payment. This means that instead of a user and a cab driver having to pull over onto the side of a road to stop a meter and perform a sales transaction for an existing fare before the user can then purchase and pay for a deal that includes cab fare to the location of the good or service, the claimed invention now performs all of this automatically without the safety issues, distractions, and
lost time associated with stopping a meter and making a payment for an existing ride fare, buying a new deal and starting to the new destination.”   The Examiner has carefully considered Applicant’s arguments and while the Examiner understands Applicant’s arguments the Examiner respectfully disagrees. These limitations as recited in the claims are all limitations that can very reasonably and practically be performed by a human operator.  For example a human operator can receive a deal like a card that says if the trip cost is under 25 dollars provide a 5 dollar discount or if the trip cost is over 25 dollars provide a 15 dollar discount off of the total price.  The human operator can look at that trip cost and provide this information to the user, receive acceptance and payment from the user, and notify another interested party of the acceptance (by phone, mail, in person, etc.).  The fact that this process that can performed reasonably and practically by a human operator is instead performed by a computer or computers as detailed in the 101 rejection below and recited in the claims merely recites limitations like automating mental tasks or receiving or transmitting data over a network e.g., using the Internet to gather data which have been found by the courts previously not to be enough to qualify as inventive concept or significantly more. 
	Automating many different mental tasks will have benefits like a simple example of using a calculator instead of performing a calculation by hand will likely result in time savings and less errors, however, it nonetheless is merely automating a task or tasks through known means that reasonably and practically could have been performed manually.  So with respect to Applicant’s arguments on page 7 that automatically performing the steps eliminates “safety issues, distractions, and lost time” these are just a result of automating a mental tasks (like time savings and less errors in the calculator example), where automating mental tasks by the courts have been found to not be enough to qualify as significantly more (inventive concept), rather than limitations indicative of a practical application like: 
Improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo) 
Applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.5(e) and Vanda Memo 

or than rather limitations indicative of an inventive concept (significantly more) like: 
Improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c))
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda Memo)
 Adding a specific limitation other than what is well-understood, routine, conventional activity in the field (see MPEP 2106.05(d))
	Therefore the Examiner respectfully disagrees. 
	Finally on pages 7-8 of Remarks, Applicant argues because the claims require a transaction to occur the claims do not recite a mental process.  The Examiner has considered Applicant’s arguments however, the Examiner respectfully disagrees.  It is first noted that a transaction can reasonably and practically be performed as a mental process as recited in the claims.  The human operator can receive payment from a user like cash, provide change, and provide a notification of the purchase to an interested party (by phone, mail, in person, etc.). 
	Further the fact that the claims recite that this limitation that can reasonably and performed by a human operator are instead performed by a computer or computer system additionally do not alone take it out of being in the enumerated groupings of abstract ideas like mental processes.
	  See USPTO October 2019 Update: Subject Matter Eligibility page 8 (cited herein): 

	ii. A Claim That Requires A Computer May Still Recite A Mental Process 

	Claims can recite a mental process even if they are claimed as being performed on a computer.52 Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.53 
	In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer.54 
	Furthermore, examiners should keep in mind that both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes.55 For example, in Mortgage Grader, Inc. v. First Choice Loan Servs., Inc., the patentee claimed a computer-implemented system and a method for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The Federal Circuit held that the computer-implemented system and method for “anonymous loan shopping” was an abstract idea because it could be “performed by humans without a computer.”56
	
	Therefore based on the above, the Examiner respectfully disagrees with the 101 arguments. 
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 21-36 and 38-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) providing targeted time sensitive deals to users that vary in cost based on constraints or attributes known or determined about the user
	The idea of providing targeted time sensitive deals to users that vary in cost based on constraints or attributes known or determined about the user is a mental process as well as subject matter where the commercial or legal interaction is advertising, marketing, or sales activities or behaviors which is a certain method of organizing human activities.  Since the claims recite mental processes or certain method of organizing human activities which are in the enumerated groupings of abstract ideas, the claims recite an abstract idea.
	 This judicial exception is not integrated into a practical application because the claims merely recite limitations that are not indicative of a practical application in that the claims merely recite: 
	(a) adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Specifically as recited in the claims merely implementing the abstract idea through use of computers (like a deal manager system, a deal presenter system, and dispatch module of the FHV as claimed) (see claims 21-36 and 38-40) 
	(b) Adding insignificant extra solution activity to the judicial exception (see MPEP 2106.05(g)).  Specifically as recited in the claims mere data gathering in conjunction with the abstract idea (see claims 21-36 and 38-40) 
	And (c) Generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Specifically as recited in the claims generally linking the use of the judicial exception to the advertising in taxis or for hire vehicle environment or field of use (see claims 21-36 and 38-40)
	 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely recite limitations that are not indicative of inventive concept (significantly more), in that the claims merely recite: 
	(a) Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (see MPEP 2106.05(d) and Berkheimer Memo).  Specifically as recited in the claims: 
	(a) automating mental tasks (see claims 21-36 and 38-40) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11 See Benson, 409 U.S. at 65‐67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375)
	(b) receiving or transmitting data over a network e.g., using the Internet to gather data (see claims 21-36 and 38-40)(see MPEP 2106.05(d) well-understood, routine, conventional activity [R-10.2019](cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	(c) printing a deal voucher (see claim 25) 
	- Kerschner et al. (United States Patent Application Publication Number: US 2011/0047062) paragraph 0031 “ The identifier may be provided in a message, or the like, sent to another computing device.  Although not shown it should be clear to one of ordinary skill in the art, that a printing device may be coupled to any one or more of client devices 101, 102 to enable a user of the client device to print information, such as a voucher confirmation number, or other information, including purchase/sell transaction information, or the like.”
	-Byerly et al. (United States Patent Application Publication Number: US 2007/0125843) paragraph 0007 “In prior art systems, the end of transaction (EOT) signal results in a prompt instructing the POS printer to immediately print (place in printer queue memory from which printing occurs without any further signals being required) transaction data for printing the register receipt for the customer’s purchase transaction register receipt lists descriptions of items purchases, quantity, price, and total, amongst other data. The register receipt is a portion of a roll of paper tape stored in the printer. Typical paper tapes are on the order of a several centimeters in width. The length of the register receipt for purchase transaction depends upon the number of items purchased and listed on the register receipt.
	- Hodge et al. (United States Patent Application Publication Number: US 2011/0213618) paragraph 0042 “In one embodiment, the user may insert cash into a coin/bill reader of the kiosk. Alternatively, the user may insert a credit/debit card into a card reader of the kiosk. Upon receipt of the correct amount, the user receives a confirmation of the received money in operation 512. Such a confirmation may come in the form of a printed receipt, through email, or any other means of communication known by those skilled in the art” 
	(d) presenting content based on location (see claims 31-32 and 34) 
	- O’Neil (United States Patent Application Publication Number: US 2002/0107027) paragraph 0002 “It is also known to provide advertising to buyers over a wireless connection based upon a buyer’s current location” 
	- Likourezos (United States Patent Application Publication Number: US 2006/0135120) paragraph 0006 “Other prior art methods for attracting new subscribers and retaining existing subscribers include determining the geographic location of the subscriber using GPS or other positioning system, determining at least one business establishment, such as a coffee shop, in proximity to the geographic location, and transmitting to a subscriber’s mobile device, such as a cell phone, a coupon which can be redeemed at the at least one business establishment” 
	- Gibor et al. (United States Patent Application Publication Number: US 2011/0055309) paragraph 0496 “ad matching may also take into account the location of the visitor, according to IP address, a mobile phone’s GPS (Global Positioning System), mobile tower positioning, etc, as known in the art” 
	(e) presenting content based on destination (see claim 35) 
	-Jain et al. (United States patent Application Publication Number: US 2011/0022474) paragraph 0041 “In an embodiment of the disclosed technology, as seen in the example in FIG. 3, data gleaned by a user input receiving device 310 and from interactions involving a secure access personal entertainment area are sent to a console 380 to determine information such as the best selection of advertisements displayed 390, a selection of media to offer 350, shopping opportunities, and the like. In this example, a console takes data gleaned by user input receiving device 310 (such information may include, but is not limited to, credit card number, ticket number or any distinguishing factors of a traveling ticket, name, destination/origin of travels, payment information, etc.), along with data gathered from user interactions involving the personal entertainment area (media exhibited 352, shopping 330, sophistication 340, advertisements acted upon 392, and the like), and then use these data along with other market research, as is known in the art of advertising, to compute which advertisements would be most valuable to show to a specific user. Furthermore, in an embodiment of the disclosed technology, a console 380 may be a separated device unto itself (an example of which is a computer) or may be part of another device in the console, or it can be part of another device that is involved with the personal access entertainment area.”
	- Bryham et al. (United States Patent Application Publication Number: US 2004/0176081) paragraph 010” The prediction of future location may be made using any number of intelligent algorithms as known in the art. In the preferred embodiment the specific geographic location, the direction of travel and the speed of travel are tracked. This is matched against a set of rules to predict if the user falls within one of a number of known activities eg: traveling along the motorway, going to the gym etc. Once a prediction has been made where the registered user has requested certain information eg: traffic updates on the motorway they are traveling they will be sent information only if the conditions are met.”
	- Eldering et al. (United States Patent Application Publication Number: US 2002/0111154) paragraph 0063 “As one of ordinary skill in the art would recognize, there are numerous methods for incorporating location (or predicted location) into the delivery of ads to subscribers that would be well within the scope of the current invention” 
	Examiner’s note: as detailed above the Examiner has reconsidered the previously concluded insignificant extrasolution activity under the practical application step under the significantly more step as detailed above. 
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 29, Applicant recites the time sensitive discounted good and/or the time sensitive discounted service. This limitation is unclear in the claims since
previously this was defined as "deal" and later used as deal in the previous independent
claim recitation. If Applicant were to amend the limitation to the following for example,
the 112 second/b rejection could be withdrawn: further comprising the deal manger system updating available inventory of the deal after a sale of the deal to the occupant.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. 	French et al. (United States Patent Application Publication Number:
US 2004/0119589) teaches a method of providing advertising in a taxi (see abstract and
paragraph 0003)
	b. 	Roth (United States Patent Application Publication Number: US
2008/0018730) teaches providing ads in a taxi (see abstract)
	C. 	Harlev et al. (United States Patent Application Publication Number:
US 2010/0299207) teaches providing information from vendors while a user travels in a
vehicle (see abstract)
	d. 	Rakshit (United States Patent Application Publication Number: US
2013/0054361) teaches providing ads based on a destination (see title and abstract)
	e. 	Besling (United States Patent Application Publication Number: US
2002/017062) teaches subsidizing public transportation through electronic coupons (see
title and abstract)
	f.	Kolker (United States Patent Application Publication Number: US 2007/0213047) teaches providing location based ads to occupants of taxis where taxi operators receive a commission based on a user making a purchase (see abstract) 
	g.	Gray et al. (United States Patent Application Publication number: US 2002/0156699) teaches providing an email address to receive a receipt or order confirmation (see paragraphs 0054-0055 and Figures  4 and 10-11) 
	h.	Prada Gomez et al. (United States Patent Number: US 8,630,897) teaches providing free or discount transportation to an advertiser’s location (see column 8 lines 7-16, column 8 line 24, column 9 lines 55-65, column 11 line 5-10, column 11 lines 38-47, column 12 line 37-38 and figure 6), while Prada Gomez et al. teaches providing ads at kiosks it does not teach while a user is already being transported in a vehicle (See column 10 lines 45-57) 
	i.	Kim (United States Patent Application Publication Number: US 2006/0095329) teaches targeting ads based on drop off destination (See paragraph 0018) 
	j.	Paul et al. (United States Patent Application Publication Number: US 2011/0313880) teaches electronically calculating fare costs (see abstract and Figure 4 and 13) 
	k.	Kelley et al. (United States Patent Application Publication Number: US 2015/0310510) teaches dynamically modifying fares to include toll amounts (See paragraphs 0024-0025 and 0089) 
	l.	Lyons et al. (United States Patent Application Publication Number: US 2009/0118002) teaches providing free coupons for free trips to a specific location like a casino or hotel (see paragraphs 0290-0291)
	m.	Pomerantz et al (United States Patent Number: US 5,897,626) teaches reducing or changing taxi fare based on conditions (see abstract) 
	n.	Goralnick (United States Patent Number: US 9,646,326) teaches receiving advertising and instructing the computer to drive to the location of the good or service (see abstract) 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621